DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of species Fig. 1 and subspecies Fig. 3b in the reply filed on 29 October 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 5, 9, 12-16, 19 and 20 are withdrawn from consideration as being directed to a non-elected species and/or subspecies.  Applicant has withdrawn claim 12 as being directed to a non-elected main species of Fig. 4. Claim 5 recites a “regular pattern” of arranged sonic transceivers, and the instant specification defines a “regular pattern” as: “such as a zigzag pattern.”  Elected Fig 3b only depicts sonic transceivers arranged equidistantly along the circumference of the tool housing, having a fixed mutual distance (as recited in instant dependent claim 4); thus claim 5 is withdrawn from consideration.  Claim 9 requires “an array of sonic transceivers” which is associated with non-elected subspecies Fig. 3e, thus withdrawn from consideration.  Claim 12 requires “a plurality of second sonic transceivers arranged at a longitudinal distance away from the plurality of transceivers” which is associated with non-elected species Fig. 4, thus is withdrawn from consideration.  Claim 13 requires a “driving unit” (element 11) and “operational tool” (element 13), which is represented in in non-elected main species Fig. 5), thus claims 13-16 are withdrawn from consideration.  Claim 19 requires “an operational tool” (element 13), which is also depicted in non-elected main species Fig. 5.  Claim 20 requires “a lateral locator tool” (element 12) which is also depicted in non-
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Instant independent claim 1 recites in the final lines: “…the received reflected sonic signal, during the pre-set first echo time period or the pre-set second echo time period.”  However, the claims previously recite: “the reflected sonic signals” (a plurality) in regards to transmitted “sonic signals” (a plurality) by the only one, or second sonic transceiver.  This renders the claim indefinite, for it is unclear if only a single reflected signal occurs, or a plurality of reflections occur from the “sonic signals” transmitted by the individual recited sonic transceivers.  Instant independent claim 17 recites “pulse/echo” throughout the claim.  The “/” symbol is representative of an “or” statement, thus can be read as “pulse or echo,” and the claimed invention requires both pulse and echo measurements, thus rendering the claim indefinite.  Furthermore, it is unclear if the same pulse and echo measurements are being performed identically as recited previously in the claim, or different series of pulse and echo measurements, wholly different, thus rending the claim indefinite.  All other claims are rejected due to their dependency.  Claim 18 recites the limitation “several” in regards to recordings by the sonic transceivers.  The term “several” renders the claim indefinite.  TM dictionary as: “more than one” as well as “more than two but fewer than many.”  Other dictionaries broadly define “several” simply as “some.”  These varying definitions render the term “several” indefinite, for it does not clearly define/set-forth the number of recordings by the sonic transceivers in the claimed invention.  For the purposes of examination, the Examiner will interpret the term “several” the broadest interpretation as “more than one.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
It should be noted that instant independent claim 1 recites structure regarding a downhole system, and further recite the functional/use phrase limitation of: “wherein, during use,…”  MPEP 2114 II states:
	II. MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE 	APPARATUS CLAIM FROM THE PRIOR ART

	"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural 

Thus, unless the downhole system(s) are specifically configured to perform any of the “use” operations, such as a controller/processor/computer configured/programmed to perform the “use” steps, any prior art that discloses the structural elements is capable of performing the “during use” functional operations. 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 8, 11 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2010/0226206 to Al-Khamis, U.S. 5,164,548 to Angehrn, U.S. 2003/0235114 to Pabron et al.  Al-Khamis discloses a downhole system and method (see entire reference) for determining a position of a lateral/intersection (I, 5, 6, 7) in wellbore/borehole wall which can include casing cemented within the borehole (para 0019 and the entire reference) including a wireline (34); a downhole tool with a housing (38) extending along a longitudinal axis and having a circumference perpendicular/orthogonal to the longitudinal axis and adapted to be lowered and/or raised into/out of a well (3), and a plurality of sonic transceivers (45), mounted on a lateral detector portion (44), each sonic transceiver configured to transmit sonic/acoustic signals from the tool housing and to receiver sonic signals reflected from the borehole wall/casing in a predefined angular segment that is different from the predefined angular segments corresponding to the other sonic transceivers of the plurality of sonic transceivers, wherein the plurality of sonic transceivers are arranged along the circumference of It is believed it is well within the capabilities skilled in the art to devise a suitable method of disposing the tool (38) within the wellbore while making acoustic estimations within the wellbore.
The downhole tool and system/method broadly disclosed by Al-Khamis has all of the structure recited in the instant independent claims, and thus can functionally perform the method operations and other recited operational aspects during use, since independent claim 1 does not require the specific configurations recited.  Al-Khamis’ broad disclosure, coupled with the knowledge of one having ordinary skill in the art at the time the invention was made, to implement all of the recited functionality/methodology limitations remaining in instant independent claims 1 and 17.  However, Al-Kamis does not explicitly disclose, that, during use, or the methodology recited in instant independent claims 1 and 17 wherein only one first sonic transceiver of the plurality of sonic transceivers transmits, during a first pulse time, sonic signals, and each of the plurality of sonic transceivers are configured to receive (Issue A), during a pre-set first echo time period subsequent to the first pulse time, the reflected sonic signals from the borehole wall or borehole casing (Issue B), and wherein only one second sonic transceiver of the plurality of sonic transceivers neighbouring the first sonic transceiver transmits, during a second pulse time subsequent to the pre-set first echo time period, sonic signals and each of the plurality of sonic transceivers are configured to receive (Issue A), during a pre-set second echo time period subsequent to the second pulse time, the reflected sonic signals from the borehole wall or borehole casing (Issue B), and wherein an absence of the received reflected sonic signal, during the pre-set first echo time period or the pre-set second echo time period, indicates a lateral (Issue C) (as recited in instant independent claims 1 and 17).  Each of the above identified Issues A, B and C will be addressed below, and rendered obvious to employ by one having ordinary skill/knowledge in the art at the time the invention was made.
Issue A, the specific claim limitations regarding sequencing of transmitting and receiving (by only one or all transceivers, and/or, subsequently, by only a second neigbouring one or all transceivers (as recited in instant independent claims 1 and 17), Al-Khamis does not place any limitations on the operational/in use aspects of transmitting the acoustic/sonic signals from the plurality of sonic transceivers and/or the receiving of the reflected/echo acoustic/sonic signals, that is, any particular sequence/number of firing/transmitting by only one or more transceivers, or the number of transceivers listening/receiving (one, some, or all) for the echo/reflected signals, in related time periods of transmitting and receiving reflections/echoes.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ any desired sequencing of transmitting and/or receiving of sonic signals in the recited manner recited in instant independent claims 1 and 17 in regards of Issue A, provided the entire circumference (360 degrees) of the wellbore wall is evaluated to indicate a lateral, which may be located at some portion/segment of the well circumference.  Al-Khamis states in para 0019 that acoustic/sonic signals are generated by transceivers within the primary wellbore (3) and reflected from the wellbore wall (2), where receivers/transceivers receive the reflected/echo acoustic/sonic signal and that signals reflecting from the wellbore wall within the primary wellbore have “signatures” different from the signatures of signals reflecting from the wellbore wall within the lateral wellbores (5, 6, 7).  Furthermore, it appears from Figs. 7 & 8 of Al-Khamis that any/all transceivers are transmitting and receiving reflections/echoes to determine the location of the lateral, and, any/all of the transceivers would inherently receive any/all reflections/echoes, especially in regards to Fig. 8, where the reflections/echoes from the lateral (I) will alter direction after reflection, and thus can/will be received by another transceiver that didn’t transmit the original signal that was Issue A.
Issue A and Al-Khamis is supported by Angehrn.  Angehrn disclose a downhole tool, system/method (see entire reference), employing many of the same elements as Al-Khamis, wherein the downhole tool includes a plurality of sonic transceivers/transducers (20), transmitting sonic signals and receiving the reflected/echo signals, to give a complete “picture” of the borehole wall, wherein the firing/excitation of individual transceivers are governed by a timing means, thereby providing an improved, relatively high resolution image of the borehole wall surface, wherein each transceiver is linked to a timing-sequencing circuit which triggers the sequential firing (emphasis added) of the transceivers (see Summary) and the pulse generator-sequencer combination (90) can fire any of the transceivers in any combination or sequence (emphasis added) as selected by the main controller, thereby allowing greater operational flexibility sequencing of the transmission pulse is based on the fact that there is negligible interference between the four 90 degree quadrants of wellbore, and that a firing cycle utilizing diametrically opposed transceivers (i.e. first transceiver and a second neighbouring transceiver) and that the time interval/period between firing of each transceiver can be as short as the individual circuit and its components allows, and that after/subsequent a time/delay period follows prior to pulsing the next transceiver(s) in the next firing sequence (col. 4, lines 60 to col. 5, line 65), as well as the firing a sonic signal via only one transceiver and listening for reflections/echoes, with each of the plurality of transceivers (see Figs. 11a-14a).  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the recited operational steps recited in Issue A, as taught by Angehrn, in the downhole tool and method disclosed by Al-Khamis, which would further improve signal-to-noise ratio of the reflected/echo signals by measuring said signals individually (only one, then a second neighbouring one, after a time delay/period, as directly reflected signals, 
In specific regards to Issue B, with the disclosures of Al-Khamis and Angehrn, along with the knowledge of one having ordinary skill in the art would employ a first and/or second pre-set echo time periods (i.e. a maximum predetermined time) subsequent to the first and second pulse times, respectively, of the reflected sonic signals from the borehole wall, since depending on the angle of the lateral wellbore relative to the primary wellbore, a transmitted signal can be lost/not reflected and disappear (resulting in an infinite reflection/echo time period) into the lateral wellbore, and thus employing a pre-set echo/reflection time period, that is, setting a maximum predetermined/pre-set echo/reflection time period to wait for the return/reflected signal, would be an obvious implementation in the determination of laterals.  In addition, Angehrn further discloses that sample noise level, determined after the arrival of the reflected echo signal, is used to estimate a minimal delay period (i.e. a pre-set echo time period) between subsequent/sequential firing cycles to ensure minimal noise from prior transmissions will be present when the next firing cycle is commenced (see Background and of Angehrn and col. 5, line 39 to col. 7, line 2).  This is further evidence that is known to those of ordinary skill in the art at the time the invention was made to employ pre-set echo/reflection time periods/delays, to improve the imaging of the wellbore wall employing sonic signals.  
The above obviousness rationale regarding Issue B is also further evidenced by Pabron et al. Pabron et al. discloses a downhole tool and method to employ sonic signals (transmitted and received reflections/echoes) to evaluate subsurface properties (wellbore caliper/shape) and tool 
In specific regards to Issue C, Al-Khamis, as pointed our previously in regards to Issue A, broadly discloses in para 0019 that the sonic signals reflecting from the wellbore wall within the primary wellbore will have “signatures” different from the “signatures” of signals reflecting from the wellbore wall within the lateral wellbores, 5, 6, 7.  One of ordinary skill in the art at the time the invention was made would understand that the “signatures” of the reflected acoustic signal would include any aspect of the reflected signal, including amplitude size/magnitude, frequency, wavelength, travel time, etc., and as such, if a reflected signal is not received, which is equivalent to a reflected signal having an amplitude of zero magnitude and/or infinite travel time, which would indicate the transmitted sonic signal was lost into the lateral, and never reflected from any internal lateral surfaces.  Al-Khamis further disclose in para 0029 and Fig. 8, that the generated signals (56a, 56b) directed towards the intersection/lateral (I), are shown extending past the line representing the primary wellbore WP into the wellbore wall WL within the lateral wellbore (5) will, according to Snell’s law, have a primary component directed at an L will differ in travel time and signal magnitude/amplitude a signal reflected from the primary wellbore wall WP, and as such, the location of the intersection I between the primary wellbore (3) and any of the lateral wellbores may be identified through analyzing the reflected acoustic signal data.   Clearly, one of ordinary skill in the art understand, and an understanding of Snell’s law, that depending on the relative angle of the lateral wellbore that intersects the primary wellbore, for example, close to 90 degrees, there would be an absence of a reflection/echo (thus, effectively, a reflected signal having an amplitude of zero magnitude) of the transmitted sonic signal (i.e. an infinite travel time), since the transmitted sonic signal would simply enter the lateral wellbore and never return, since there would be no surface in the lateral wellbore to create a reflection/echo signal back to the sonic transceiver(s), since, as Snell’s law also dictates, that there exists a “critical angle” that, below which, the signal is only internally reflected, and does not become refracted/reflected back to the origin source of the signal. The above reasoning by one of ordinary skill in the art is suggested by Fig. 8 of Al-Khamis, which shows reflected/echo signals (58a, 58b) which, depending on the orientation of the lateral relative to the primary wellbore, may never return to any of the plurality of transceivers (45), thus indicating a lateral.  Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ these limitations, in regards, of employing pre-set echo time periods (i.e. a maximum predetermined/pre-set travel time, as taught by Pabron et al.), which when exceeded, would indicate the transmitted signal entered the lateral, and did not return (failing to produce a reflection/echo being detected by one or more of the transceivers), thus indicating a lateral, thus Issues A, B and C have been met.
Claims 2, 3, 11 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2010/0226206 to Al-Khamis, U.S. 5,164,548 to Angehrn and U.S. 2003/0235114 to Pabron et al. as applied to claims 1 and 17 above, and further in view of U.S. 2009/0166035 to Almaguer and “Downhole Measurements in the AND-1B Borehole, ANDRILL McMurdo Ice Shelf Project, Antarctica” to Morin et al.  Al-Khamis, Angehrn and Pabron et al. disclose a downhole and methodology having all of the previous elements and/or method steps.  Al-Khamis, Angehrn and Pabron et al. do not explicitly disclose the downhole tool and/or method further including a magnetic profiler for measuring a magnetic profile of the borehole casing and wherein the magnetic profiler is configured to apply a magnetic field and measure a change in the magnetic field (as recited in instant dependent claim 2; wherein the change in the magnetic field is measured as a function of an interaction between the borehole casing and the magnetic field (as recited in instant dependent claim 3); wherein the sonic transceivers are configured to transmit sonic signals having different predefined amplitudes and phases (as recited in instant dependent claim 11); or further including recording a magnetic profile for each transceiver based on the received reflected sonic signals by the sonic transceivers and combining several recordings by the sonic transceivers having matching recorded magnetic profiles (as recited in instant dependent claim 18).  Almaguer discloses a downhole tool and system/method (see entire reference) generating radial survey images of a borehole/wellbore to properly orient downhole operational tools in the desired direction(s); including acoustic sonde/tool (46) being .
Almaguer further discloses a magnetic profiler (electromagnetic or induction sonde (31), the tool string may include on or more orienting devices including a focused magnetic device, or one or more magnetometer-based sensors (paras 0021, 0060, 0065) capable of measuring a profile of a borehole casing or of being a casing collar locator.  It would have been obvious to  one having ordinary skill in the art at the time the invention was made to modify the downhole tool, system/method disclosed by Al-Khamis, Angehrn and Pabron et al., employing the downhole tool, system and method disclosed by Almaguer, thus having a downhole tool including both a magnetic profiler capable of measuring a profile the borehole casing and/or detecting a casing collar, and a focused acoustic sonde capable of measuring a profile of the borehole casing to radially a downhole operational tools in order to collect data downhole in generating radial surveys, thus as a function of an interaction between the borehole casing and the magnetic field, thus providing a downhole tool and system/method of worth that uses various known techniques for data collection downhole that can be conveyed via wireline, coiled tubing, rigid pipe (tough logging condition (TLC) or logging while drilling (LWD) (para 0015), as well as, to detect other anomalies, flaws, features or geometries of the inner or outer diameter of the wellbore, thus providing a tool and system/method of worth that can obtain a scan or compilation of unique signals in surveying or inspecting boreholes circumferentially (para 0075), thus meeting all limitations recited in instant dependent claims 2 and 3.
As to instant dependent claim 18, Morin et al. disclose making a comprehensive set of downhole measurements (see entire reference) collected (see abstract), wherein recording a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861